DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2022 has been entered.
 
Response to Amendment
This action is in response to the remarks filed on 4/22/2022. The amendments filed on 4/22/2022 are entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Vector acquisition unit that acquires, from three-dimensional volume data obtained by capturing an image of an object including an anatomical structure in which a fluid flows, information of a three-dimensional flow velocity vector” in claim 1. A “vector acquisition unit” is also referred to in claims 3, and 18-19 and are similarly interpreted under 35 U.S.C. 112(f). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7-9, and 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the limitation “a vector acquisition unit that acquires” is stated in line 2 and has been interpreted under 35 U.S.C. 112(f) above as corresponding to a computer-implemented means-plus-function limitation. Therefore, the limitation requires the applicant’s specification to disclose an algorithm for performing the claimed specific computer function, or else the claim is rejected under 35 U.S.C. 112(a) for failing to comply with the written description requirement. See MPEP 2181 § (II) B. The applicant’s specification provides no specific non-computer based structural elements to support the “vector acquisition unit” as the element is only referenced as part of the fluid analysis apparatus 1 in paragraph [0033], which is in turn defined as a computer with a program installed on it in paragraph [0031] of the specification. Therefore, as the limitation is interpreted as a computer-implemented limitation, a corresponding algorithm must be established within the applicant’s specification. The specification describes, in general terms, the features of the vector acquisition unit in paragraphs [0055]-[0058], but fails to disclose an algorithm or description as to how the vectors are acquired, how the projection of the three-dimensional flow velocity vectors are calculated, and how the representative flow velocity vector is calculated from the set of velocity vectors. Other portions of the specification such as paragraphs [0041]-[0048] provide further disclosure to the calculations of rays from pixels within the projection plane, but do not sufficiently form an algorithm for the limitation of “vector acquisition unit” to determine the scope and bounds of the claim limitation. One of ordinary skill in the art would thus not sufficiently understand the structure and would not be able to make the boundaries of the claim understandable, from the provided disclosure in the applicant’s specification. Therefore, the applicant’s specification fails to provide adequate written description of the algorithm and the claim is rejected as failing to comply with the written description requirement.
Regarding claims 3 and 18-19, the claims further include the limitation of “vector acquisition unit” and the claims are similarly rejected under 35 U.S.C. 112(a) for failing to provide a sufficient algorithm disclosure for a computer-implemented means-plus-function claim limitation. The reasons for the rejection of claim 1 similarly apply to claims 3, 18, and 19. 
Claims dependent upon rejected claims are also rejected for indefiniteness. Therefore, dependent claims 2, 7-9, and 13-17 are also rejected. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-9, and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a vector acquisition unit that acquires” is stated in line 2 and has been interpreted under 35 U.S.C. 112(f) above as corresponding to a computer-implemented means-plus-function limitation. Therefore, the limitation requires the applicant’s specification to disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b). See MPEP 2181 § (II) B.  The applicant’s specification provides no specific non-computer based structural elements to support the “vector acquisition unit” as the element is only referenced as part of the fluid analysis apparatus 1 in paragraph [0033], which is in turn defined as a computer with a program installed on it in paragraph [0031] of the specification. Therefore, as the limitation is interpreted as a computer-implemented limitation, a corresponding algorithm must be established within the applicant’s specification. The specification describes, in general terms, the features of the vector acquisition unit in paragraphs [0055]-[0058], but fails to disclose an algorithm or description as to how the vectors are acquired, how the projection of the three-dimensional flow velocity vectors are calculated, and how the representative flow velocity vector is calculated from the set of velocity vectors. Other portions of the specification such as paragraphs [0041]-[0048] provide further disclosure to the calculations of rays from pixels within the projection plane, but do not sufficiently form an algorithm for the limitation of “vector acquisition unit” to determine the scope and bounds of the claim limitation. One of ordinary skill in the art would thus not sufficiently understand the structure and would not be able to make the boundaries of the claim understandable. For these reasons, the claim is unclear and is rejected for indefiniteness. 
Regarding claims 3 and 18-19, the claims further include the limitation of “vector acquisition unit” and the claims are similarly rejected under 35 U.S.C. 112(b) for failing to provide a sufficient algorithm disclosure for a computer-implemented means-plus-function claim limitation. The reasons for the rejection of claim 1 similarly apply to claims 3, 18, and 19. 
Claims dependent upon rejected claims are also rejected for indefiniteness. Therefore, dependent claims 2, 7-9, and 13-17 are also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 9, 13, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (WO2014185521A1) hereinafter Takahashi (see attached English translation of the office action of 8/18/2021 for citations), in view of Zwirn (U.S. Pub. No. 20110077526) hereinafter Zwirn, in further view of Haugaard et al. (U.S. Pub. No. 20160015366) hereinafter Haugaard.
Regarding claim 1, primary reference Takahashi teaches:
A fluid analysis apparatus (abstract) comprising: 
a vector acquisition unit (page 2, lines 63-75, blood flow vector imaging; page 8, lines 322-326; page 8, line 327 through page 13, line 530 further describe relevant vector acquisition functionality in further detail; This limitation has been interpreted under 35 U.S.C. 112(f) above and corresponds to a computer-implemented software program as disclosed in paragraphs [0031] and [0033] of the applicant’s specification. This corresponds to the control processing unit of page 5, lines 174-195 of Takahashi. See also the corresponding 112(a) and 112(b) rejections above) that acquires, from three-dimensional volume data obtained by capturing an image of an object including an anatomical structure in which a fluid flows, information of a three-dimensional flow velocity vector indicating a flow velocity of the fluid in the anatomical structure for each voxel (page 8, lines 322-326; page 8, line 327 through page 13, line 530. This section teaches to the acquisition of electrocardiographic synchronized cine blood flow vector images (page 10, lines 392-393) which is considered to be volume data (see page 11, lines 416-420) with the use of voxel data of the vector parameter images. Blood flow vectors provide an indication of the blood flow velocities within anatomical structures such as blood vessels and cardiac tissues (see page 9, lines 352-358). See further page 12, lines 464-482 for further description of the acquisition of blood flow vector image data with information on the velocity and direction of blood flow), 
a display unit that displays the flow velocity vector projected to the projection plane (page 8, line 327 through page 13, line 530, this section describes the flow velocity image being displayed on the display device 173, with specifically page 10, lines 392-402 and figure 7 describing the flow velocity vector image on a projection plane displayed as a cine blood flow vector image).
Primary reference Takahashi further fails to teach:
Wherein the two-dimensional flow velocity vectors are obtained by projecting three-dimensional flow velocity vectors of a plurality of voxels overlapping in a projection direction of a projection plane to the projection plane,
However, the analogous art of Zwirn of a diagnostic imaging system for use in processing ultrasound signals from the body (abstract) teaches:
Wherein the two-dimensional flow velocity vectors are obtained by projecting three-dimensional flow velocity vectors of a plurality of pixels overlapping in a projection direction of a projection plane to the projection plane ([0099], “Doppler shift measurements from at least two points of view and reconstruct a 2D projection of a 3D velocity vector corresponding to the dominant velocity for at least one pixel.”, the two points of view provide overlapping projection direction velocity vectors used to reconstruct a 2D projection of the 3D velocity vector; [0370]-[0373])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood flow velocity vector imaging system of Takahashi to incorporate the projection of three-dimensional flow velocity vectors to determine the two-dimensional flow velocity vectors as taught by Zwirn because it enables a quantitative projection of the 3D velocity vector that can be easily visualized on a graphical display interface. This provides the user with extended information, which leads to more accurate diagnostic results and improved clinical outcomes (Zwirn, [0367]; [0370]-[0373]). 
Primary reference Takahashi further fails to teach:
and acquires, from a plurality of two-dimensional flow velocity vectors a representative two-dimensional flow velocity vector representing the plurality of two-dimensional flow velocity vectors
wherein the representative two-dimensional flow velocity vector is a two-dimensional flow velocity vector with a maximum size among two-dimensional flow velocity vectors or an average two-dimensional flow velocity vector obtained by averaging the two-dimensional flow velocity vectors
However, the analogous art of Haugaard of a blood flow quantification system for ultrasound diagnostic imaging (abstract) teaches:
and acquires, from a plurality of two-dimensional flow velocity vectors a representative two-dimensional flow velocity vector representing the plurality of two-dimensional flow velocity vectors ([0029], shows a 2D velocity vector plane on the (x, z) plane with the lateral and axial velocity components; [0034], “In one instance, the one or more algorithms 122 include algorithms for determining one or more of an axial mean velocity, an axial maximum velocity, a mean velocity, a maximum velocity, mean volume flow, a time average mean velocity flow, a stroke volume, a velocity variance, a velocity standard deviation, peak systolic velocity, end diastolic velocity, a resistivity index, volume flow vessel cross-section area, and/or other flow and/or non-flow based information from the vector flow imaging information.”; [0036], vector flow information can be superimposed with arrows on the diagnostic images; [0043]-[0047], describes the calculation of a mean vector velocity based on all non-zero vector velocity samples which is a representative flow velocity vector through the averaging process; [0048]-[0050])
wherein the representative two-dimensional flow velocity vector is a two-dimensional flow velocity vector with a maximum size among two-dimensional flow velocity vectors or an average two-dimensional flow velocity vector obtained by averaging the two-dimensional flow velocity vectors ([0029], shows a 2D velocity vector plane on the (x, z) plane with the lateral and axial velocity components; [0034], “In one instance, the one or more algorithms 122 include algorithms for determining one or more of an axial mean velocity, an axial maximum velocity, a mean velocity, a maximum velocity, mean volume flow, a time average mean velocity flow, a stroke volume, a velocity variance, a velocity standard deviation, peak systolic velocity, end diastolic velocity, a resistivity index, volume flow vessel cross-section area, and/or other flow and/or non-flow based information from the vector flow imaging information.”; [0036], vector flow information can be superimposed with arrows on the diagnostic images; [0043]-[0047], describes the calculation of a mean vector velocity based on all non-zero vector velocity samples which is a representative flow velocity vector through the averaging process; [0048]-[0050])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood flow velocity vector imaging system of Takahashi and Zwirn to incorporate the representative two-dimensional velocity vector based on averaging the flow velocity vector field as taught by Haugaard because displaying data in different ways such as an averaged value to a user when provided by a plurality of datapoints provides a more clear and efficient display of relevant diagnostic data to the physician. This makes it easier to provide rapid diagnostics or obtain quality information at a glance, because a representative averaged vector is easier to visualize than cluttered individual datapoints. (See also, Haugaard, [0034]). 
Regarding claim 3, primary reference Takahashi teaches:
A fluid analysis apparatus (abstract) comprising: 
a vector acquisition unit (page 2, lines 63-75, blood flow vector imaging; page 8, lines 322-326; page 8, line 327 through page 13, line 530 further describe relevant vector acquisition functionality in further detail; This limitation has been interpreted under 35 U.S.C. 112(f) above and corresponds to a computer-implemented software program as disclosed in paragraphs [0031] and [0033] of the applicant’s specification. This corresponds to the control processing unit of page 5, lines 174-195 of Takahashi. See also the corresponding 112(a) and 112(b) rejections above) that acquires, from three-dimensional volume data obtained by capturing an image of an object including an anatomical structure in which a fluid flows, information of a three-dimensional flow velocity vector indicating a flow velocity of the fluid in the anatomical structure for each voxel (page 8, lines 322-326; page 8, line 327 through page 13, line 530. This section teaches to the acquisition of electrocardiographic synchronized cine blood flow vector images (page 10, lines 392-393) which is considered to be volume data (see page 11, lines 416-420) with the use of voxel data of the vector parameter images. Blood flow vectors provide an indication of the blood flow velocities within anatomical structures such as blood vessels and cardiac tissues (see page 9, lines 352-358). See further page 12, lines 464-482 for further description of the acquisition of blood flow vector image data with information on the velocity and direction of blood flow), 
a display unit that displays the flow velocity vector projected to the projection plane (page 8, line 327 through page 13, line 530, this section describes the flow velocity image being displayed on the display device 173, with specifically page 10, lines 392-402 and figure 7 describing the flow velocity vector image on a projection plane displayed as a cine blood flow vector image).
	Primary reference Takahashi fails to teach:
Wherein the two-dimensional flow velocity vectors are obtained by projecting three-dimensional flow velocity vectors of a plurality of voxels overlapping in a projection direction of a projection plane to the projection plane,
However, the analogous art of Zwirn of a diagnostic imaging system for use in processing ultrasound signals from the body (abstract) teaches:
Wherein the two-dimensional flow velocity vectors are obtained by projecting three-dimensional flow velocity vectors of a plurality of pixels overlapping in a projection direction of a projection plane to the projection plane ([0099], “Doppler shift measurements from at least two points of view and reconstruct a 2D projection of a 3D velocity vector corresponding to the dominant velocity for at least one pixel.”, the two points of view provide overlapping projection direction velocity vectors used to reconstruct a 2D projection of the 3D velocity vector; [0370]-[0373])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood flow velocity vector imaging system of Takahashi to incorporate the projection of three-dimensional flow velocity vectors to determine the two-dimensional flow velocity vectors as taught by Zwirn because it enables a quantitative projection of the 3D velocity vector that can be easily visualized on a graphical display interface. This provides the user with extended information, which leads to more accurate diagnostic results and improved clinical outcomes (Zwirn, [0367]; [0370]-[0373]). 
Primary reference Takahashi further fails to teach:
and acquires, from a plurality of two-dimensional flow velocity vectors a representative two-dimensional flow velocity vector representing the plurality of two-dimensional flow velocity vectors
wherein the representative two-dimensional flow velocity vector is a two-dimensional flow velocity vector obtained by an average three-dimensional flow velocity vector obtained by averaging the three-dimensional flow velocity vectors
However, the analogous art of Haugaard of a blood flow quantification system for ultrasound diagnostic imaging (abstract) teaches:
and acquires, from a plurality of two-dimensional flow velocity vectors a representative two-dimensional flow velocity vector representing the plurality of two-dimensional flow velocity vectors ([0029], shows a 2D velocity vector plane on the (x, z) plane with the lateral and axial velocity components; [0034], “In one instance, the one or more algorithms 122 include algorithms for determining one or more of an axial mean velocity, an axial maximum velocity, a mean velocity, a maximum velocity, mean volume flow, a time average mean velocity flow, a stroke volume, a velocity variance, a velocity standard deviation, peak systolic velocity, end diastolic velocity, a resistivity index, volume flow vessel cross-section area, and/or other flow and/or non-flow based information from the vector flow imaging information.”; [0036], vector flow information can be superimposed with arrows on the diagnostic images; [0043]-[0047], describes the calculation of a mean vector velocity based on all non-zero vector velocity samples which is a representative flow velocity vector through the averaging process; [0048]-[0050])
wherein the representative two-dimensional flow velocity vector is a two-dimensional flow velocity vector obtained by an average three-dimensional flow velocity vector obtained by averaging the three-dimensional flow velocity vectors ([0029], shows a 2D velocity vector plane on the (x, z) plane with the lateral and axial velocity components; [0034], “In one instance, the one or more algorithms 122 include algorithms for determining one or more of an axial mean velocity, an axial maximum velocity, a mean velocity, a maximum velocity, mean volume flow, a time average mean velocity flow, a stroke volume, a velocity variance, a velocity standard deviation, peak systolic velocity, end diastolic velocity, a resistivity index, volume flow vessel cross-section area, and/or other flow and/or non-flow based information from the vector flow imaging information.”; [0036], vector flow information can be superimposed with arrows on the diagnostic images; [0043]-[0047], describes the calculation of a mean vector velocity based on all non-zero vector velocity samples which is a representative flow velocity vector through the averaging process; [0048]-[0050])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood flow velocity vector imaging system of Takahashi and Zwirn to incorporate the representative two-dimensional velocity vector based on averaging the flow velocity vector field as taught by Haugaard because displaying data in different ways such as an averaged value to a user when provided by a plurality of datapoints provides a more clear and efficient display of relevant diagnostic data to the physician. This makes it easier to provide rapid diagnostics or obtain quality information at a glance, because a representative averaged vector is easier to visualize than cluttered individual datapoints. (See also, Haugaard, [0034]). 
Regarding claim 7, the combined references of Takahashi, Zwirn, and Haugaard teach all of the limitations of claim 1. Primary reference Takahashi further teaches:
wherein the three-dimensional flow velocity vector is acquired from three-dimensional volume data captured by a three-dimensional cine phase contrast magnetic resonance method (page 3, lines 115 through page 4 line 163; page 8, lines 322-326, “The PC method includes two-dimensional (2D) and three-dimensional (3D) imaging, and a cine PC image can be obtained by imaging in a plurality of cardiac time phases under an electrocardiographic gate or a pulse wave gate.” Wherein PC refers to a phase contrast method sequence of magnetic resonance imaging (see page 8, lines 290-294); page 9, lines 363-371; page 10, lines 383-402; page 13, lines 520-527).
Regarding claim 9, the combined references of Takahashi, Zwirn, and Haugaard teach all of the limitations of claim 3. Primary reference Takahashi further teaches:
wherein the three-dimensional flow velocity vector is acquired from three-dimensional volume data captured by a three-dimensional cine phase contrast magnetic resonance method (page 3, lines 115 through page 4 line 163; page 8, lines 322-326, “The PC method includes two-dimensional (2D) and three-dimensional (3D) imaging, and a cine PC image can be obtained by imaging in a plurality of cardiac time phases under an electrocardiographic gate or a pulse wave gate.” Wherein PC refers to a phase contrast method sequence of magnetic resonance imaging (see page 8, lines 290-294); page 9, lines 363-371; page 10, lines 383-402; page 13, lines 520-527).
Regarding claim 13, the combined references of Takahashi, Zwirn, and Haugaard teach all of the limitations of claim 1. Primary reference Takahashi further teaches:
wherein the display unit displays the representative two-dimensional flow velocity vector so as to be superimposed on a morphological image of the anatomical structure (page 2, lines 67-75; page 3, lines 100-110; page 7, lines 251-254; page 9, line 359 through page 13 line 527 describe the vector processing including the blood flow parameter image via superimposition with the morphological image and the blood flow vector image 401).
Regarding claim 15, the combined references of Takahashi, Zwirn, and Haugaard teach all of the limitations of claim 1. Primary reference Takahashi further teaches:
wherein the anatomical structure is a blood vessel, the fluid is blood, and the three-dimensional flow velocity vector is a flow velocity vector of the blood (page 8, lines 322-326; page 8, line 327 through page 13, line 530. This section teaches to the acquisition of electrocardiographic synchronized cine blood flow vector images which includes blood vessels, blood as a fluid, and flow velocity vectors).
Regarding claim 18, the combined references of Takahashi, Zwirn, and Haugaard teach all of the limitations of claim 1. Primary reference Takahashi further teaches:
comprising the vector acquisition unit (page 2, lines 63-75, blood flow vector imaging; page 8, lines 322-326; page 8, line 327 through page 13, line 530 further describe relevant vector acquisition functionality in further detail; This limitation has been interpreted under 35 U.S.C. 112(f) above and corresponds to a computer-implemented software program as disclosed in paragraphs [0031] and [0033] of the applicant’s specification. This corresponds to the control processing unit of page 5, lines 174-195 of Takahashi. See also the corresponding 112(a) and 112(b) rejections above) and the display unit (page 8, line 327 through page 13, line 530, this section describes the flow velocity image being displayed on the display device 173, with specifically page 10, lines 392-402 and figure 7 describing the flow velocity vector image on a projection plane displayed as a cine blood flow vector image), the method comprising: 
allowing the vector acquisition unit (page 2, lines 63-75, blood flow vector imaging; page 8, lines 322-326; page 8, line 327 through page 13, line 530 further describe relevant vector acquisition functionality in further detail. Examiner notes that this limitation only requires a system that “allows” a vector acquisition unit to acquire the velocity vectors and subsequent processing, rather than actually performing the steps. The claims must positively recite any acquisition steps rather than merely claiming that a unit is allowed to perform the functions) to acquire, from the three-dimensional volume data obtained by capturing the image of the object including the anatomical structure in which the fluid flows, the information of the three-dimensional flow velocity vector indicating the flow velocity of the fluid in the anatomical structure for each voxel (page 8, lines 322-326; page 8, line 327 through page 13, line 530. This section teaches to the acquisition of electrocardiographic synchronized cine blood flow vector images (page 10, lines 392-393) which is considered to be volume data (see page 11, lines 416-420) with the use of voxel data of the vector parameter images. Blood flow vectors provide an indication of the blood flow velocities within anatomical structures such as blood vessels and cardiac tissues (see page 9, lines 352-358). See further page 12, lines 464-482 for further description of the acquisition of blood flow vector image data with information on the velocity and direction of blood flow), and 
allowing the display unit to display the flow velocity vector projected to the projection plane (page 8, line 327 through page 13, line 530, this section describes the flow velocity image being displayed on the display device 173, with specifically page 10, lines 392-402 and figure 7 describing the flow velocity vector image on a projection plane displayed as a cine blood flow vector image; Examiner notes that this limitation only requires a system that “allows” a display unit to display, rather than actually performing the steps. The claims must positively recite any display steps rather than merely claiming that a unit is allowed to perform the functions).
Primary reference Takahashi fails to teach:
Wherein the two-dimensional flow velocity vectors are obtained by projecting three-dimensional flow velocity vectors of a plurality of voxels overlapping in a projection direction of a projection plane to the projection plane,
However, the analogous art of Zwirn of a diagnostic imaging system for use in processing ultrasound signals from the body (abstract) teaches:
Wherein the two-dimensional flow velocity vectors are obtained by projecting three-dimensional flow velocity vectors of a plurality of pixels overlapping in a projection direction of a projection plane to the projection plane ([0099], “Doppler shift measurements from at least two points of view and reconstruct a 2D projection of a 3D velocity vector corresponding to the dominant velocity for at least one pixel.”, the two points of view provide overlapping projection direction velocity vectors used to reconstruct a 2D projection of the 3D velocity vector; [0370]-[0373])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood flow velocity vector imaging system of Takahashi, Zwirn, and Haugaard to incorporate the projection of three-dimensional flow velocity vectors to determine the two-dimensional flow velocity vectors as taught by Zwirn because it enables a quantitative projection of the 3D velocity vector that can be easily visualized on a graphical display interface. This provides the user with extended information, which leads to more accurate diagnostic results and improved clinical outcomes (Zwirn, [0367]; [0370]-[0373]). 
Primary reference Takahashi further fails to teach:
and to acquire, from the plurality of two-dimensional flow velocity vectors the representative two-dimensional flow velocity vector representing the plurality of two-dimensional flow velocity vectors
wherein the representative two-dimensional flow velocity vector is a two-dimensional flow velocity vector with a maximum size among two-dimensional flow velocity vectors or an average two-dimensional flow velocity vector obtained by averaging the two-dimensional flow velocity vectors 
However, the analogous art of Haugaard of a blood flow quantification system for ultrasound diagnostic imaging (abstract) teaches:
and to acquire, from the plurality of two-dimensional flow velocity vectors the representative two-dimensional flow velocity vector representing the plurality of two-dimensional flow velocity vectors ([0029], shows a 2D velocity vector plane on the (x, z) plane with the lateral and axial velocity components; [0034], “In one instance, the one or more algorithms 122 include algorithms for determining one or more of an axial mean velocity, an axial maximum velocity, a mean velocity, a maximum velocity, mean volume flow, a time average mean velocity flow, a stroke volume, a velocity variance, a velocity standard deviation, peak systolic velocity, end diastolic velocity, a resistivity index, volume flow vessel cross-section area, and/or other flow and/or non-flow based information from the vector flow imaging information.”; [0036], vector flow information can be superimposed with arrows on the diagnostic images; [0043]-[0047], describes the calculation of a mean vector velocity based on all non-zero vector velocity samples which is a representative flow velocity vector through the averaging process; [0048]-[0050])
wherein the representative two-dimensional flow velocity vector is a two-dimensional flow velocity vector with a maximum size among two-dimensional flow velocity vectors or an average two-dimensional flow velocity vector obtained by averaging the two-dimensional flow velocity vectors ([0029], shows a 2D velocity vector plane on the (x, z) plane with the lateral and axial velocity components; [0034], “In one instance, the one or more algorithms 122 include algorithms for determining one or more of an axial mean velocity, an axial maximum velocity, a mean velocity, a maximum velocity, mean volume flow, a time average mean velocity flow, a stroke volume, a velocity variance, a velocity standard deviation, peak systolic velocity, end diastolic velocity, a resistivity index, volume flow vessel cross-section area, and/or other flow and/or non-flow based information from the vector flow imaging information.”; [0036], vector flow information can be superimposed with arrows on the diagnostic images; [0043]-[0047], describes the calculation of a mean vector velocity based on all non-zero vector velocity samples which is a representative flow velocity vector through the averaging process; [0048]-[0050])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood flow velocity vector imaging system of Takahashi, Zwirn, and Haugaard to incorporate the representative two-dimensional velocity vector based on averaging the flow velocity vector field as taught by Haugaard because displaying data in different ways such as an averaged value to a user when provided by a plurality of datapoints provides a more clear and efficient display of relevant diagnostic data to the physician. This makes it easier to provide rapid diagnostics or obtain quality information at a glance, because a representative averaged vector is easier to visualize than cluttered individual datapoints. (See also, Haugaard, [0034]). 
Regarding claim 19, the combined references of Takahashi, Zwirn, and Haugaard teach all of the limitations of claim 1. Primary reference Takahashi further teaches:
A non-transitory computer readable recording medium storing a fluid analysis program that causes a computer to function as the fluid analysis apparatus (abstract) according to claim 1, the function comprising: 
causing the vector acquisition unit (page 2, lines 63-75, blood flow vector imaging; page 8, lines 322-326; page 8, line 327 through page 13, line 530 further describe relevant vector acquisition functionality in further detail; This limitation has been interpreted under 35 U.S.C. 112(f) above and corresponds to a computer-implemented software program as disclosed in paragraphs [0031] and [0033] of the applicant’s specification. This corresponds to the control processing unit of page 5, lines 174-195 of Takahashi. See also the corresponding 112(a) and 112(b) rejections above) to acquire, from the three-dimensional volume data obtained by capturing the image of the object including the anatomical structure in which the fluid flows, the information of the three-dimensional flow velocity vector indicating the flow velocity of the fluid in the anatomical structure for each voxel (page 8, lines 322-326; page 8, line 327 through page 13, line 530. This section teaches to the acquisition of electrocardiographic synchronized cine blood flow vector images (page 10, lines 392-393) which is considered to be volume data (see page 11, lines 416-420) with the use of voxel data of the vector parameter images. Blood flow vectors provide an indication of the blood flow velocities within anatomical structures such as blood vessels and cardiac tissues (see page 9, lines 352-358). See further page 12, lines 464-482 for further description of the acquisition of blood flow vector image data with information on the velocity and direction of blood flow), and 
causing the display unit to display the flow velocity vector projected to the projection plane (page 8, line 327 through page 13, line 530, this section describes the flow velocity image being displayed on the display device 173, with specifically page 10, lines 392-402 and figure 7 describing the flow velocity vector image on a projection plane displayed as a cine blood flow vector image).
Primary reference Takahashi fails to teach:
Wherein the two-dimensional flow velocity vectors are obtained by projecting three-dimensional flow velocity vectors of a plurality of voxels overlapping in a projection direction of a projection plane to the projection plane,
However, the analogous art of Zwirn of a diagnostic imaging system for use in processing ultrasound signals from the body (abstract) teaches:
Wherein the two-dimensional flow velocity vectors are obtained by projecting three-dimensional flow velocity vectors of a plurality of pixels overlapping in a projection direction of a projection plane to the projection plane ([0099], “Doppler shift measurements from at least two points of view and reconstruct a 2D projection of a 3D velocity vector corresponding to the dominant velocity for at least one pixel.”, the two points of view provide overlapping projection direction velocity vectors used to reconstruct a 2D projection of the 3D velocity vector; [0370]-[0373])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood flow velocity vector imaging system of Takahashi, Zwirn, and Haugaard to incorporate the projection of three-dimensional flow velocity vectors to determine the two-dimensional flow velocity vectors as taught by Zwirn because it enables a quantitative projection of the 3D velocity vector that can be easily visualized on a graphical display interface. This provides the user with extended information, which leads to more accurate diagnostic results and improved clinical outcomes (Zwirn, [0367]; [0370]-[0373]). 
Primary reference Takahashi further fails to teach:
and to acquire, from the plurality of two-dimensional flow velocity vectors the representative two-dimensional flow velocity vector representing the plurality of two-dimensional flow velocity vectors
wherein the representative two-dimensional flow velocity vector is a two-dimensional flow velocity vector with a maximum size among two-dimensional flow velocity vectors or an average two-dimensional flow velocity vector obtained by averaging the two-dimensional flow velocity vectors 
However, the analogous art of Haugaard of a blood flow quantification system for ultrasound diagnostic imaging (abstract) teaches:
and to acquire, from the plurality of two-dimensional flow velocity vectors the representative two-dimensional flow velocity vector representing the plurality of two-dimensional flow velocity vectors [0029], shows a 2D velocity vector plane on the (x, z) plane with the lateral and axial velocity components; [0034], “In one instance, the one or more algorithms 122 include algorithms for determining one or more of an axial mean velocity, an axial maximum velocity, a mean velocity, a maximum velocity, mean volume flow, a time average mean velocity flow, a stroke volume, a velocity variance, a velocity standard deviation, peak systolic velocity, end diastolic velocity, a resistivity index, volume flow vessel cross-section area, and/or other flow and/or non-flow based information from the vector flow imaging information.”; [0036], vector flow information can be superimposed with arrows on the diagnostic images; [0043]-[0047], describes the calculation of a mean vector velocity based on all non-zero vector velocity samples which is a representative flow velocity vector through the averaging process; [0048]-[0050])
wherein the representative two-dimensional flow velocity vector is a two-dimensional flow velocity vector with a maximum size among two-dimensional flow velocity vectors or an average two-dimensional flow velocity vector obtained by averaging the two-dimensional flow velocity vectors ([0029], shows a 2D velocity vector plane on the (x, z) plane with the lateral and axial velocity components; [0034], “In one instance, the one or more algorithms 122 include algorithms for determining one or more of an axial mean velocity, an axial maximum velocity, a mean velocity, a maximum velocity, mean volume flow, a time average mean velocity flow, a stroke volume, a velocity variance, a velocity standard deviation, peak systolic velocity, end diastolic velocity, a resistivity index, volume flow vessel cross-section area, and/or other flow and/or non-flow based information from the vector flow imaging information.”; [0036], vector flow information can be superimposed with arrows on the diagnostic images; [0043]-[0047], describes the calculation of a mean vector velocity based on all non-zero vector velocity samples which is a representative flow velocity vector through the averaging process; [0048]-[0050])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood flow velocity vector imaging system of Takahashi, Zwirn, and Haugaard to incorporate the representative two-dimensional velocity vector based on averaging the flow velocity vector field as taught by Haugaard because displaying data in different ways such as an averaged value to a user when provided by a plurality of datapoints provides a more clear and efficient display of relevant diagnostic data to the physician. This makes it easier to provide rapid diagnostics or obtain quality information at a glance, because a representative averaged vector is easier to visualize than cluttered individual datapoints. (See also, Haugaard, [0034]). 
Regarding claim 20, primary reference Takahashi teaches:
A fluid analysis apparatus (abstract) comprising: 
a memory that stores commands to be executed by a computer (page 6, lines 232-237); and 
a processor that is configured to execute the stored commands (page 6, lines 232-237), 
a process of acquiring, from three-dimensional volume data that is obtained by capturing an image of an object including an anatomical structure in which a fluid flows and has information of a three-dimensional flow velocity vector indicating a flow velocity of the fluid in the anatomical structure for each voxel (page 8, lines 322-326; page 8, line 327 through page 13, line 530. This section teaches to the acquisition of electrocardiographic synchronized cine blood flow vector images (page 10, lines 392-393) which is considered to be volume data (see page 11, lines 416-420) with the use of voxel data of the vector parameter images. Blood flow vectors provide an indication of the blood flow velocities within anatomical structures such as blood vessels and cardiac tissues (see page 9, lines 352-358). See further page 12, lines 464-482 for further description of the acquisition of blood flow vector image data with information on the velocity and direction of blood flow), 
a process of displaying the flow velocity vector projected to the projection plane (page 8, line 327 through page 13, line 530, this section describes the flow velocity image being displayed on the display device 173, with specifically page 10, lines 392-402 and figure 7 describing the flow velocity vector image on a projection plane displayed as a cine blood flow vector image).
	Primary reference Takahashi fails to teach:
Wherein the two-dimensional flow velocity vectors are obtained by projecting three-dimensional flow velocity vectors of a plurality of voxels overlapping in a projection direction of a projection plane to the projection plane,
However, the analogous art of Zwirn of a diagnostic imaging system for use in processing ultrasound signals from the body (abstract) teaches:
Wherein the two-dimensional flow velocity vectors are obtained by projecting three-dimensional flow velocity vectors of a plurality of pixels overlapping in a projection direction of a projection plane to the projection plane ([0099], “Doppler shift measurements from at least two points of view and reconstruct a 2D projection of a 3D velocity vector corresponding to the dominant velocity for at least one pixel.”, the two points of view provide overlapping projection direction velocity vectors used to reconstruct a 2D projection of the 3D velocity vector; [0370]-[0373])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood flow velocity vector imaging system of Takahashi to incorporate the projection of three-dimensional flow velocity vectors to determine the two-dimensional flow velocity vectors as taught by Zwirn because it enables a quantitative projection of the 3D velocity vector that can be easily visualized on a graphical display interface. This provides the user with extended information, which leads to more accurate diagnostic results and improved clinical outcomes (Zwirn, [0367]; [0370]-[0373]). 
Primary reference Takahashi further fails to teach:
A process of acquiring, a representative two-dimensional flow velocity vector representing the plurality of two-dimensional flow velocity vectors among the plurality of two-dimensional flow velocity vectors obtained
wherein the representative two-dimensional flow velocity vector is a two-dimensional flow velocity vector with a maximum size among two-dimensional flow velocity vectors or an average two-dimensional flow velocity vector obtained by averaging the two-dimensional flow velocity vectors
However, the analogous art of Haugaard of a blood flow quantification system for ultrasound diagnostic imaging (abstract) teaches:
A process of acquiring, a representative two-dimensional flow velocity vector representing the plurality of two-dimensional flow velocity vectors among the plurality of two-dimensional flow velocity vectors obtained ([0029], shows a 2D velocity vector plane on the (x, z) plane with the lateral and axial velocity components; [0034], “In one instance, the one or more algorithms 122 include algorithms for determining one or more of an axial mean velocity, an axial maximum velocity, a mean velocity, a maximum velocity, mean volume flow, a time average mean velocity flow, a stroke volume, a velocity variance, a velocity standard deviation, peak systolic velocity, end diastolic velocity, a resistivity index, volume flow vessel cross-section area, and/or other flow and/or non-flow based information from the vector flow imaging information.”; [0036], vector flow information can be superimposed with arrows on the diagnostic images; [0043]-[0047], describes the calculation of a mean vector velocity based on all non-zero vector velocity samples which is a representative flow velocity vector through the averaging process; [0048]-[0050])
wherein the representative two-dimensional flow velocity vector is a two-dimensional flow velocity vector with a maximum size among two-dimensional flow velocity vectors or an average two-dimensional flow velocity vector obtained by averaging the two-dimensional flow velocity vectors ([0029], shows a 2D velocity vector plane on the (x, z) plane with the lateral and axial velocity components; [0034], “In one instance, the one or more algorithms 122 include algorithms for determining one or more of an axial mean velocity, an axial maximum velocity, a mean velocity, a maximum velocity, mean volume flow, a time average mean velocity flow, a stroke volume, a velocity variance, a velocity standard deviation, peak systolic velocity, end diastolic velocity, a resistivity index, volume flow vessel cross-section area, and/or other flow and/or non-flow based information from the vector flow imaging information.”; [0036], vector flow information can be superimposed with arrows on the diagnostic images; [0043]-[0047], describes the calculation of a mean vector velocity based on all non-zero vector velocity samples which is a representative flow velocity vector through the averaging process; [0048]-[0050])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood flow velocity vector imaging system of Takahashi and Zwirn to incorporate the representative two-dimensional velocity vector based on averaging the flow velocity vector field as taught by Haugaard because displaying data in different ways such as an averaged value to a user when provided by a plurality of datapoints provides a more clear and efficient display of relevant diagnostic data to the physician. This makes it easier to provide rapid diagnostics or obtain quality information at a glance, because a representative averaged vector is easier to visualize than cluttered individual datapoints. (See also, Haugaard, [0034]). 
Claims 2, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, in view of Zwirn, in further view of Haugaard as applied to claim 1 above, and further in view of Yagi et al. (U.S. Pub. No. 20150032435) hereinafter Yagi. 
Regarding claim 2, the combined references of Takahashi, Zwirn, and Haugaard teach all of the limitations of claim 1. Primary reference Takahashi further fails to teach:
wherein the object includes a plurality of anatomical structures, and wherein, in a case in which the anatomical structures at least partially overlap each other in the projection direction, the representative two-dimensional flow velocity vector is a two-dimensional flow velocity vector representing two-dimensional flow velocity vectors obtained by respectively projecting three-dimensional flow velocity vectors in an anatomical structure close to the projection plane among the anatomical structures having the overlapped portion
However, the analogous art of Yagi of a system for analyzing blood flow of a target vascular site (abstract) teaches:
wherein the object includes a plurality of anatomical structures, and wherein, in a case in which the anatomical structures at least partially overlap each other in the projection direction, the representative two-dimensional flow velocity vector is a two-dimensional flow velocity vector representing two-dimensional flow velocity vectors obtained by respectively projecting three-dimensional flow velocity vectors in an anatomical structure close to the projection plane among the anatomical structures having the overlapped portion ([0094]-[0098] and figures 7-8 show overlapping blood vessel structures and the use of the system to delineate types of vessels that may overlap within the projection direction of an image; [0118]-[0138], the ophthalmic artery of diameter 1mm and the artery as shown in figures 17 and figures 18A and 18B show different types of vessel structures analyzed using the processing steps; [0139]-[0155], show how flow velocity vectors as depicted in figures 19 and 20 are projected from the anatomical structure of the vessel wall and are calculated by the effects of the vascular surface forces on the moving blood through the vessel. These forces may overlap as shown in the vessel structures above. Paragraphs [0158]-[0169] further teach to how flow disturbances due to morphology of the vessel walls will impact the values of the flow vectors and will produce varying forms of vector patterns as shown in figures 25 and 26. These calculations are all performed for the selected anatomical structure of the overlapping vessel types when selected as described in [0096]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood flow velocity vector imaging system of Takahashi, Zwirn, and Haugaard to incorporate the anatomical structures and overlapping vessel structures as taught by Yagi because blood vessel analysis for diseases such as cerebral aneurysms must be accurately imaged based on size and shape of the target site. Selecting the precise vessel amongst a network of overlapping structures enables more efficient analysis of diseased regions without studying vessels with low probabilities of rupture (Yagi, [0003]; [0004]). 
Regarding claim 8, the combined references of Takahashi, Zwirn, Haugaard and Yagi teach all of the limitations of claim 2. Primary reference Takahashi further teaches:
wherein the three-dimensional flow velocity vector is acquired from three-dimensional volume data captured by a three-dimensional cine phase contrast magnetic resonance method (page 3, lines 115 through page 4 line 163; page 8, lines 322-326, “The PC method includes two-dimensional (2D) and three-dimensional (3D) imaging, and a cine PC image can be obtained by imaging in a plurality of cardiac time phases under an electrocardiographic gate or a pulse wave gate.” Wherein PC refers to a phase contrast method sequence of magnetic resonance imaging (see page 8, lines 290-294); page 9, lines 363-371; page 10, lines 383-402; page 13, lines 520-527).
Regarding claim 14, the combined references of Takahashi, Zwirn, Haugaard and Yagi teach all of the limitations of claim 2. Primary reference Takahashi further teaches:
wherein the display unit displays the representative two-dimensional flow velocity vector so as to be superimposed on a morphological image of the anatomical structure (page 2, lines 67-75; page 3, lines 100-110; page 7, lines 251-254; page 9, line 359 through page 13 line 527 describe the vector processing including the blood flow parameter image via superimposition with the morphological image and the blood flow vector image 401).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, in view of Zwirn, in further view of Haugaard as applied to claim 15 above, and further in view of Grady et al. (U.S. Pub. No. 20160220123) hereinafter Grady. 
Regarding claim 16, the combined references of Takahashi, Zwirn, and Haugaard teach all of the limitations of claim 15. Primary reference Takahashi further fails to teach:
wherein the three-dimensional flow velocity vector is obtained by a result of blood flow analysis using computational fluid dynamics
However, the analogous art of Grady of a system and method for diagnosing and treatment planning for vascular interventions (abstract) teaches:
wherein the three-dimensional flow velocity vector is obtained by a result of blood flow analysis using computational fluid dynamics ([0032], “In one embodiment, the patient-specific anatomic model may have been generated based on patient-specific imaging. Various imaging modalities may provide patient anatomy for the anatomic model e.g., computed tomography (CT) images (or scans), magnetic resonance imaging ( MRI)“; [0040], “Furthermore, the simulation may include a physics-based or reduced-order model for simulating the blood flow (e.g., using computational fluid dynamics). Parameters of the simulation may be adjusted to model blood flow at various physiological states“; [0041]-[0042], “In one embodiment, the comparison of step 209 may include comparing the blood flow direction (e.g., by determining the inner product velocity vectors) and/or the blood flow magnitude (e.g., by taking an absolute difference or squared difference) for the reference blood flow rate versus the patient's actual blood flow rate”; [0052], “For example, the difference in blood flow direction may be determined, in an exemplary case, where the inner product of the blood flow rate velocity vector of the reference blood flow rate and the velocity vector of the actual blood flow rate is less than zero”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood flow velocity vector imaging system of Takahashi, Zwirn, and Haugaard to incorporate the use of a computational fluid dynamics model as taught by Grady because it enables the use of modelling principles to determine the difference between patient-specific healthy blood flows and diseased element flows (Grady, [0038]-[0040]).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, in view of Zwirn, in further view of Haugaard as applied to claim 1 above, and further in view of Nakamoto (JP2009279290-A) hereinafter Nakamoto (see attached English translation of the office action of 8/18/2021 for citations). 
Regarding claim 17, the combined references of Takahashi, Zwirn, and Haugaard teach all of the limitations of claim 1. Primary reference Takahashi further fails to teach:
wherein the fluid is cerebrospinal fluid and the three-dimensional flow velocity vector is a flow velocity vector of the cerebrospinal fluid
However, the analogous art of Nakamoto of a magnetic resonance 4D imaging of blood flow image data (abstract) teaches:
wherein the fluid is cerebrospinal fluid and the three-dimensional flow velocity vector is a flow velocity vector of the cerebrospinal fluid ([0060]-[0063], “The above-mentioned example is an example of displaying the blood flow direction of a blood vessel in three dimensions, but since fluid information of the blood vessel or the like can be imaged, not only the blood vessel but also the flow direction of lymph and cerebrospinal fluid can be visualized”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood flow velocity vector imaging system of Takahashi, Zwirn, and Haugaard to incorporate the cerebrospinal fluid imaging feature as taught by Nakamoto because it enables the amount of surgical information to be increased which improves surgical accuracy for minimally invasive surgical procedures of neurological regions (Nakamoto, [0061]-[0062]). 

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 7-9 and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793